door, but she did not answer. Walker sent Butler a text message asking
                her why Pacheco was there and why she did not answer her door, but
                again, she did not respond. Later that evening, Walker called Butler and
                asked if he could pick up his dog; she responded that he could so long as he
                was "in and out."
                            Walker and Johnson returned to the apartment while Pacheco
                was upstairs in Butler's bedroom. When Butler opened the door, Walker
                and Johnson immediately proceeded upstairs and began "talking trash" to
                Pacheco. Butler protested, and Walker came down, telling Johnson that
                they should not fight Pacheco and should just get the dog and leave.
                Johnson remained upstairs and continued "talking trash." Walker opened
                the back door to retrieve his dog and it immediately ran upstairs. Johnson
                shouted either "don't throw [Walker's] dog" or "don't touch [Walker's] dog,"
                and Walker ran upstairs. Walker entered the bedroom with Butler close
                behind and Butler observed him punch Pacheco several times in the head.
                Butler intervened, but as Walker exited the room Johnson moved in and
                punched Pacheco several times before making a stomping motion on his
                head. Pacheco died the next morning as a result of multiple blunt force
                trauma injuries of the head, caused by one blow, which propelled the brain
                into the cranium, or multiple blows.
                            We conclude that the jury could reasonably infer from the
                evidence presented that Walker was guilty of first-degree murder because
                he and Johnson committed burglary and Pacheco died as a result of
                injuries sustained in the perpetration of that burglary. See NRS 195.020
                (defining principals); NRS 200.030(1)(b) (murder committed in the
                perpetration of burglary is first-degree murder); NRS 200.481(1)(a)
                ("Battery' means any willful and unlawful use of force or violence upon

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                  the person of another."); NRS 205.060(1) (a person who enters a house
                  with the intent to commit battery is guilty of burglary); see also Sanchez-
                  Dominguez v. State, 130 Nev. , P.3d (Adv. Op. No. 10, February
                  27, 2014) (analyzing the meaning of "in the perpetration or); see also
                  Anderson v. State, 121 Nev. 511, 515, 118 P.3d 184, 186 (2005) (Where
                  alternate theories of culpability are presented, "[a] unanimous general
                  verdict of guilt will support a conviction so long as there is substantial
                  evidence in support of one of the alternate theories of culpability.").
                  Whether Walker broke the chain of events flowing from the initial
                  burglary and withdrew from any conspiracy by announcing his intent to
                  leave and going downstairs was a factual determination for the jury to
                  decide, Payne v. State, 81 Nev. 503, 507, 406 P.2d 922, 924 (1965), and a
                  jury's verdict will not be disturbed where, as here, it is supported by
                  sufficient evidence, see Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20
                  (1981).
                              Second, Walker contends that the district court abused its
                  discretion by denying his motion for a severance because Johnson sent
                  postcards stating that he believed it was his actions which caused
                  Pacheco's death, and the joinder of their cases prevented him from
                  confronting Johnson with the postcards. See Marshall v. State, 118 Nev.
642, 647, 56 P.3d 376, 379 (2002) (severance is warranted where 'there is
                  a serious risk that a joint trial would compromise a specific trial right of
                  one of the defendants, or prevent the jury from making a reliable
                  judgment about guilt or innocence" (quoting Zafiro v. United States, 506
U.S. 534, 539 (1993))). The district court denied the motion because there
                  was no indication that Johnson would testify on Walker's behalf if the
                  trials were severed and their defenses were not antagonistic, but allowed

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    ae
                      Walker to admit the postcards into evidence.      See NRS 174.165(1) (if it
                      appears a defendant will be prejudiced by joinder, the district court may
                      grant a severance "or provide whatever other relief justice requires"
                      (emphasis added)). We conclude that the district court did not abuse its
                      discretion. See Marshall, 118 Nev. at 646-47, 56 P.3d at 379 (reviewing a
                      district court's determination as to whether severance is warranted for an
                      abuse of discretion).
                                  Third, Walker contends that the district court erred by
                      denying his motion to set aside the verdict or for a new trial. Because
                      sufficient evidence supports the verdict, we conclude that the district court
                      did not err by denying Walker's motion to set aside the verdict.   See State
                      v. Purcell, 110 Nev. 1389, 1394, 887 P.2d 276, 278-79 (1994) (a court must
                      set aside the verdict if "the prosecution has not produced a minimum
                      threshold of evidence upon which a conviction may be based"). And
                      because the record supports the district court's determination that there
                      was no conflicting evidence which undermined the jury's verdict, we
                      conclude that the district court did not abuse its discretion by denying
                      Walker's motion for a new trial. See id.
                                  Fourth, Walker contends that the application of the felony-
                      murder rule in this case constituted impermissible bootstrapping and
                      produced an absurd result; therefore, he urges this court to revisit its
                      holding in State v. Contreras, 118 Nev. 332, 337, 46 P.3d 661, 664 (2002)
                      (rejecting defendant's argument regarding felony murder where the
                      underlying felony is burglary with the intent to commit battery). We
                      decline to do so. NRS 200.030(1)(b) states that first-degree murder
                      encompasses murders committed in the perpetration of burglary, and NRS
                      205.060(1) states that a person who enters an apartment with the intent

SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 1947A    cArtp,
                to commit battery is guilty of burglary; "[t]he legislative language is clear,
                and we are not persuaded that any policy considerations should override
                the legislature's determination that burglary should be one of the
                enumerated felonies appropriate to elevate a homicide to felony murder."
                Contreras, 118 Nev. at 337, 46 P.3d at 664; see also Sanchez Dominguez,
                                                                                 -




                130 Nev. at , P.3d at (Adv. Op. No. 10 at 13) (the felony-murder
                rule holds felons "strictly accountable for the consequences of perpetrating
                a felony, and it is immaterial whether [the] killing is intentional or
                accidental").
                                Having considered Walker's contentions and concluded that
                they lack merit, we
                                ORDER the judgment of conviction AFFIRMED.




                                          Pickering



                                                                                        J.



                cc: Hon. Jerome Polaha, District Judge
                     Law Office of Thomas L. Qualls, Ltd.
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      5
(U) 1947A